DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 and its dependent embodiments are directed to a method for multiplexed detection of a plurality of targets associated with a measles virus (MV) and a rubella virus (RUV).  The method comprises:
Providing a plurality of capture agents that specifically bind to a MV target and a RUV target; the MV target is, for example, an antigen, such as NP (claims 2, 3 and 9); the RUV target is, for example, an antigen, such as E1, E2 and C (claims 2, 3 and 9); the capture agents are monoclonal antibodies that provide simultaneous detection of MV and RUV targets (claims 5 and 6);
Contacting the plurality of capture agents with a sample, wherein MV target and RUV target in the sample form capture agent-target complexes; the sample is a MV and/or RUV vaccine (obtained during vaccine development or manufacture (claim 10)), or an intermediate precursor of such (claim 8); and
Detecting a spatial pattern of complexes; using an optical labeling agent that specifically binds to the complex (claim 4).
The method further comprises quantifying multiple targets from a MV and/or RUV (claim 7).  A plurality of MV and RUV targets are simultaneously detected and quantified (claim 11).  The capture agents are provided as a microarray in a plurality of wells in a multiple-well substrate, or a bead surface (claim 12).  The substrate comprises replicate microarrays, individual microarray spots ranging from between 50 µm and 400 µm in diameter, and/or each microarray spot contains a plurality number of copies of a single capture agent (claim 13).  The capture agents on the substrate form a microarray provided as a plurality of replicates, wherein each replicate corresponds to the spot (claim 14).  The method further comprises the step of identifying and/or quantifying the MV and RUV targets bound to the capture agents (claim 15).  
	In the embodiment of claim 16, the method further comprises the step of applying a physical challenge to the sample and subsequently quantifying targets bound to the capture agents to identify degradation for each o fhte targets bound to the capture agents, wherein the challenge is selected from temperature change, pH change, contaminant introduction, chemical introduction, and a storage time period.  Quantifying comprises:
Applying various known concentrations of a standardized target to corresponding replicates;
Fluorescently labeling bound standardized target-capture agent complexes;
Measuring a fluorescent signal from the fluorescently labeled complexes as a function of the standardized target concentration to generate a calibration curve; and
Calculating a concentration of the targets from a fluorescence output associated with the corresponding capture agent-target complex (claim 17).
The method is used to determine one or more target concentrations during a vaccine manufacture process or vaccine optimization process (claim 18).
In the embodiment of claim 19, the method further comprises the step of concentrating targets in the sample before the contacting step, wherein the concentrating comprises:
Mixing the sample with a cleanup matrix, wherein the target within the sample binds to the matrix; 
Applying a centrifugal and/or magnetic force to separate the sample bound to the matrix to form a supernatant over a concentrated sample bound to the matrix; 
Removing at least a portion of the supernatant; 
Resuspending the sample bound to the cleanup matrix in a lysis solution to remove target from the cleanup matrix; and
Removing the cleanup matrix from the solution to thereby obtain a concentrated solution of targets.  

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Claim 13 recites, “The method of any of clam 12”, which should be “The method of claim 12”.  Claim 14 is included in this objection because it depends from claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlen et al (WO 2018/226824 A1, filed June 6, 2018, “Rowlen”) in view of Erdman et al. (J. Clinical Microbiology, 1991, 29(7):1466-1471, “Erdman”) and Chaye et al. (J. Clinical Microbiology, 1992, 30(9):2323-2329, “Chaye”, cited in the IDS filed 7/1/2022).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Rowlen discloses simultaneous in vitro analysis of vaccine potency and toxin concentration, applicable to measles, mumps and rubella, MMR, vaccine samples (see abstract and paragraphs [0019] and [0025]) (claims 8-10).  A multiplexed microarrary quantification of vaccine potency and toxin concentration is described in Rowlen’s Example 2, wherein multiple monoclonal antibodies that specifically bind to the vaccine antigen and two toxin proteins are printed on a microarray slide, then contacted with vaccine sample (claims 5 and 7).  Complexes are formed between the monoclonal antibodies and the antigens and simultaneously visualized/detected with fluorescent labels using imaging-based detection and quantification (see paragraphs [0036], [0046], [0056] and [0058]) (claims 1, 4, 6, 11 and 15).  Replicate capture agents are provided in a microarray slide (substrate) having spots (see paragraph [0031]); there are a plurality of micrarrays each provided in a separate well on a substrate (see Rowlen claims 8-10) (claims 12-14).  
Rowlen does not specifically name the MMR antigens to which the monoclonal antibodies bind, however, it would have been obvious to have selected known antigens of the MV and RUV for detection, with a reasonable expectation of success.  Erdman discloses monoclonal antibodies to MV structural proteins HA, NP, and F, among other proteins used in an immunoassay (see Erdman, abstract).  Chaye discloses detection of RUV structural proteins E1, E2 and C in an immunoassay (see abstract).  One would have been motivated to select these  known MV and RUV targets for use in Rowlen’s method, being that they are already known as structural proteins of immunological interest (claims 1-3).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlen et al (WO 2018/226824 A1, filed June 6, 2018, “Rowlen”) in view of Erdman et al. (J. Clinical Microbiology, 1991, 29(7):1466-1471, “Erdman”) and Chaye et al. (J. Clinical Microbiology, 1992, 30(9):2323-2329, “Chaye”, cited in the IDS filed 7/1/2022) as applied to claim 1 above, and further in view of Takakura et al. (US 2011/0053250 A1, “Takakura”).  Claim 19 is directed to an embodiment wherein virus targets are concentrated prior to multiplex detection.
The teachings of Rowlen, Erdman and Chaye are outlined above.  Rowlen’s multiplex detection method does not disclose prior concentration of virus targets, as Rowlen’s method is focused on the detection method itself.  However, it would have been obvious to have concentrated the viruses before the multiplex detection method because Rowlen’s method is suitable for vaccine testing at various points in production from beginning to end, including virus concentration (see paragraph [0025]).  Takakura discloses virus concentration using magnetic beads functionalized to bind viruses, then collecting them and eluting virus from the beads with solution (see abstract, paragraph [0180]-[0181]).  Removal of supernatant is disclosed in paragraph [0127].  It would have been obvious to have used Takakura’s method to purify and enrich/concentrate Rowlen’s vaccine viruses prior to the multiplex detection of antigen, motivated by the need to provide compositions having high virus concentration for vaccine preparation.  One would have had a reasonable expectation of success given that Takakura’s concentration method is useful for vaccine compositions (see abstract).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.  Claims 16-18 are objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648